Citation Nr: 1546910	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-08 423 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD), also claimed as anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to October 2004, and from October 2009 to September 2010.

This comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. This rating decision granted the Veteran's petition for service connection for PTSD, also claimed as anxiety disorder, and assigned a 30 percent disability evaluation effective from January 23, 2012. 

In July 2015, the Veteran and his mother, J.H., testified at a video hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. The Board notes that the Veteran has put forth testimony indicating that he believes his service-connected PTSD renders him unemployable. Accordingly, in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU. 

The Board also notes that the Veteran was represented by a member of AMVETS at the July 2015 hearing.  See VA Form 21-22 dated December 2011.  Subsequent to the July 2015 Board hearing, the Veteran submitted a new Form 21-22 in July 2015 assigning the Veterans of Foreign Wars of the United States (VFW) as his accredited representative.  The VFW provided an Informal Hearing Presentation (IHP) in October 2015 along with a waiver of review of the VA treatment records added to the file since the issuance of the Statement of the Case (SOC) dated February 2014.  Nevertheless, a waiver of such consideration is not necessary, as the Veteran filed his appeal after February 2013.  See 38 U.S.C.A. § 7105(e) (West 2014).
The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire initial rating period on appeal, the Veteran's PTSD is manifested by symptoms such as sleep impairment, flashbacks , nightmares, mild memory loss, flattened affect, impaired judgment, avoidance behaviors, anxiety, and depression, which are representative of not more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required for downstream issues that follow directly, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that letters dated January 2012, March 2012, April 2012, June 2012, July 2012, March 2013, October 2013, November 2013 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim. The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA. The letters also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records are in the file. The Veteran was afforded a hearing before the Decision Review Officer (DRO) in March 2013. Both VA treatment records and private medical records identified by the Veteran have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. Furthermore, an SOC dated February 2014 was sent to the Veteran, explaining the status of his claim, what information had been collected, and what information still remained outstanding .

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). In this case the RO provided the Veteran an appropriate VA examination and opinion in March 2012,  and additional VA opinions in September 2013 and October 2013. The VA examination reports are thorough and supported by the other treatment evidence of record. The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria. The examination reports also discussed the impact of the disability on the Veteran's daily living. The Board further notes that the Veteran has provided a recent, October 2015, private medical examination and opinion, and, as will discussed further in this decision, the Board finds the private medical examination to be thorough, well supported, and probative of the Veteran's current state.

Additionally, the Veteran was provided with a Board hearing related to his claim in July 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. The VLJ also suggested the submission of any additional evidence. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of increased disability rating for his service-connected PTSD.

II. Increased Initial Rating

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2015). If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999). 

As discussed above, an October 2013 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 30 percent. The Veteran claims the 30 percent rating does not accurately depict the severity of his current condition. 

Under 38 C.F.R. § 4.130, DC 9411 (2015), the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .100. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 50 percent, but no more, for all relevant time periods. See 38 C.F.R. § 4.7.

In reaching that conclusion, the Board notes that the Veteran has regularly reported symptoms that included sleep impairment, flashbacks , nightmares, mild memory loss, flattened affect, impaired judgment, minimization of his problems with avoidance behaviors, anxiety, and depression. Several of these symptoms are specifically mentioned in the General Rating Formula for Mental Disorders as indicative of problems reflective of a 50 percent rating. Moreover, the Veteran has reported some problems with concentration and that he has not maintained jobs due to difficulties. For these reasons, the Board concludes that a 50 percent rating is warranted for the Veteran's service-connected PTSD. 

In March 2012, the Veteran was afforded a VA medical examination. The VA examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria, and that the Veteran did not have a mental disorder diagnosis. The examiner further noted that the Veteran did not have more than one diagnosed mental disorder and that the Veteran did not have a diagnosis of TBI. The examiner reports that the Veteran has a history of "episodic alcohol abuse," but finds no psychosocial stressors. The Veteran did not receive mental health treatment prior to service, but has been receiving treatment at the VA on an individual and group basis. The examiner measured the Veteran's GAF to be within the 60-65 range. As described in the "history" portion of the report, the "Veteran does have contact with his extended family," and the Veteran "has social activities with others, going to movies, sporting events, etc.." During the examination, the Veteran further reported that he returned to school after his deployment to Iraq, and has another semester left for a degree in General Studies. At the time of the interview, the Veteran was working as a part-time bartender.

The Veteran was described as well-kept, with good hygiene and proper clothing. His demeanor was noted as pleasant and the examiner stated that the Veteran "smiled easily." "Veteran was oriented in all spheres," and although the Veteran himself described his mood as anxious and confused, the examiner found "his attention and concentration" as well as his "insight and judgment" to be intact. The Veteran did, however, explain that he takes sleeping pills at night, and that he wakes up two to three times a night, but does not know what wakes him up. He also reports that he can only sleep with his doors closed and locked. The Veteran's memory did not appear to be affected, with the Veteran remembering what he did the previous day. 

The Veteran also self-reported that in addition to his sleep being affected, he is startled by noises and has trouble in large crowds. He is unable to sit in certain places in restaurants because he needs to see doors, exits, and have his back against something. He also asserted that he drinks more alcohol now than he did prior to his deployment. The Veteran has a legal history of DUIs, with a total of four DUIs. However, in the March 2012 examination, the Veteran stated that he joined AA and is refraining from using alcohol.

At the February 2013 hearing before the DRO, the Veteran contended that the medical examination was inadequate and requested a new VA medical examination and opinion. At this hearing, he also described his symptoms-recurrent dreams, flashbacks, not liking big crowds, short-term memory loss, and increased drinking. The Veteran further touched on what he saw while in service-combat, wounded compatriots, dead compatriots, and lost friends and coworkers.

VA medical center records contain notes by his treatment provider, a Ph. D. Such records include an April 2013 diagnosis of PTSD and a treatment plan to include group therapy. 

In September 2013, VA afforded the Veteran a medical opinion. Yet, the September 2013 examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. 

However, in October 2013, the Veteran was afforded another VA medical opinion based on the available records. In this opinion, the examiner concedes the Veteran's stressor as being a combat medic, and opines that "symptoms of PTSD wax and wane, and it is as likely as not that date of onset would be 23 January 2012." Therefore, the October 2013 examiner concluded that "it is at least as likely as not, that the veteran exhibits a full threshold diagnosis, at this time, of PTSD (by DSM-IV) that is related to the hostile enemy and terrorist activity stressors noted in the records I have reviewed." The Board finds that the October 2013 examination to be well supported, thorough, and probative.

Additional treatment records include a July 2014 PTSD assessment in which the Veteran explained his stressor of combat in Iraq, and his symptoms of flashbacks, intrusive thoughts and memories, intense physical reactions, avoidance symptoms of thoughts and feelings, negative thoughts about himself, others, and the world, and some angry outbursts and irritable behavior. The July 2014 VA examiner determined that the Veteran obtained a score of 43 on a PCL-5, and diagnosed the Veteran to be within the mild range of PTSD.

VA medical center treatment records also reflect that in January 2012 and in July 2013, the Veteran was discharged from Outpatient Substance Use Disorders Program (SUDP) due to inconsistent attendance since his initial assessment in December 2011. Furthermore, records from the VA PTSD clinic in Omaha, Nebraska, indicate that the Veteran's case closed in January 2015 due to his lack of participation. 

In July 2015, the Veteran testified before the undersigned VLJ at a video conference. He explained that he has sleep impairment issues, which includes waking up throughout the night and having repeated nightmares about five times a week. He also described that he is always roaming around the house to make sure the doors are locked and the security is on. The Veteran further testified that he has trouble paying attention and multitasking, and has short-term memory loss. His mother, J.H., also testified to his memory loss. The Veteran explained that he goes to AA, but that he only leaves the house late at night to avoid large crowds of people. The Veteran described some avoidance behaviors, such as avoiding war movies. As for anger, the Veteran said that he has a lot of frustration and "spots of anger" daily and that he can be set off by little things. Although he works at banquets now, he described having a hard time focusing on jobs and explained that he had been fired or quit a total of seven jobs in the last five years. His mother also testified that he got fired from jobs because of his temper.

Last, a private medical examination and opinion was provided by Dr. D.S. in October 2015. In this opinion, Dr. D.S. found that the Veteran suffers from diagnosed PTSD, with "occupational and social impairment with reduced reliability and productivity." Consistent with his testimonies and previous assertions, the Veteran described his inability to maintain stable employment, memory loss, sporadic attendance of treatment and counseling, and previous abuse of alcohol and resulting DUIs. Further examination showed the Veteran has severe depression and negative mood, as well as mild anxiety. Dr. D.S. recognized the following symptoms of the Veteran's PTSD: avoidance of memories, thoughts, or feelings; recurrent distressing dreams; dissociative reactions such as flashbacks; intense or prolonged psychological distress; marked physiological reactions; inability to remember; persistent and exaggerated negative beliefs; persistent negative emotions; irritable behavior; hypervigilance; sleep disturbance; problems concentrating; flattened affect; and anxiety.

On this evidence, the Board finds that the Veteran's symptoms on the whole are commensurate with the higher, 50 percent rating. The Board finds that the private examination report provided by Dr. D.S. is well supported, thorough, and probative of the Veteran's current state. The symptoms described by the Veteran fit well within the 50 percent rating criteria. He describes having a job and some social interactions, but with reduced reliability and productivity due to such symptoms. The various symptoms described throughout the claims file most closely align with those contemplated by the 50 percent rating-namely the Veteran's flattened affect; difficulty in understanding complex commands; impairment of short-term memory; and difficulty in establishing and maintaining effective work and social relationships. While the Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria, the Court has held that without the examples noted in the rating criteria, assigning a 50 percent evaluation would be extremely ambiguous. See Mauerhan, 16 Vet. App. at 442. Therefore, the Board considers all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. Thus, in this case, the evidence demonstrates that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, with the appropriate equivalent rating matching a 50 percent rating.

Furthermore, as reflected in the VA medical examination reports, the VA medical center treatment records, and the testimonies of the Veteran before DRO and the VLJ, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent. For this reason, staged ratings are not applicable. See Fenderson, 12 Vet. App. at 119. Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the entire appeal period.

Last, the Board has considered higher disability ratings, but finds the evidence does not support a rating higher than 50 percent. See AB v. Brown, 6 Vet. App. 35 (1993). There is no evidence of intermittently illogical, obscure, or irrelevant speech; the Veteran was well-spoken. There is no evidence of disorientation of any kind; the Veteran has consistently been described to be oriented to time, place and person. The Veteran's hygiene has never been described in any way other than appropriate. There was no evidence, and there has been no contention, that the Veteran suffers from near-continuous panic that affects his ability to function independently, appropriately, and effectively. No examiner has described the Veteran to be a persistent danger of hurting himself or others. In sum, he has not experienced symptoms other symptoms on a par with the level of severity exemplified in these manifestations. The Veteran has continued to function within occupational and social relationships, albeit with reduced reliability and productivity which is most accurately covered in the criteria stated for a 50 percent disability rating.

For the reasons stated above, the Board finds that the Veteran's overall disability picture is best described by the criteria of a 50 percent disability rating. 

III. Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, including sleep impairment, flashbacks, nightmares, flattened affect, anxiety, and depression. The current 50 percent rating contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board further notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the disabilities for which service connection has been granted are PTSD, radiculopathy (back conditions/ problems), lumbosacral (back conditions/ problems), right ear hearing loss, and tinnitus. The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Additionally, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As noted above, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009). In this case, the Veteran appears to contend that his diagnosed PTSD plays some role in his claimed unemployability. The Veteran describes being unable to manage competing or complicated tasks, and further asserts that he has been unable to maintain steady jobs due to his short temper. The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board. See id. The Board concludes that a remand is required for the AOJ to consider the claim of entitlement to TDIU in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Thereafter, adjudicate the Veteran's TDIU claim. If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


